
	

116 HR 1331 : Local Water Protection Act
U.S. House of Representatives
2019-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 1331
		IN THE SENATE OF THE UNITED STATES
		April 9, 2019Received; read twice and referred to the Committee on Environment and Public WorksAN ACT
		To amend the Federal Water Pollution Control Act to reauthorize certain programs relating to
			 nonpoint source management, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Local Water Protection Act. 2.Nonpoint source management programsSection 319(j) of the Federal Water Pollution Control Act (33 U.S.C. 1329(j)) is amended by striking subsections (h) and (i) not to exceed and all that follows through fiscal year 1991 and inserting subsections (h) and (i) $200,000,000 for each of fiscal years 2020 through 2024.
		
	Passed the House of Representatives April 8, 2019.Cheryl L. Johnson,Clerk.
